    8:20-cv-00440-RGK Doc # 29 Filed: 06/14/21 Page 1 of 1 - Page ID # 541




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CAMERON L.,                                                8:20CV440

                    Plaintiff,
                                                       MEMORANDUM
       vs.                                              AND ORDER

ANDREW SAUL, Commissioner of
Social Security Administration;

                    Defendant.


      On June 11, 2021, Plaintiff filed a motion requesting a 60-day extension of
time to file a motion for an order reversing the Commissioner’s decision, together
with a supporting brief. (Filing 28.) The court previously extended the deadline to
June 1, 2021. (See Filing 21.) Although Plaintiff’s motion is untimely, defense
counsel has informed the court by email that the Commissioner does not object to
the motion, and the court finds that the motion should be granted.

       IT IS THEREFORE ORDERED that Plaintiff’s motion for extension of time
(Filing 28) is granted, and the deadline established in paragraph 2 of General Order
No. 2015-05 (Filing 3) for Plaintiff to file a motion for an order reversing the
Commissioner’s decision, together with a supporting brief, is hereby extended to
August 2, 2021.

      Dated this 14th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
